ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2003, Peter A. Wood having been suspended *141from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated November 13, 2002; the said Peter A. Wood having been directed on February 28, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the response filed, it is
ORDERED that Peter A. Wood is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.